NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Response to Amendment
	The Amendment filed January 11, 2021 has been entered. Claims 15, 16, and 18-33 remain pending in the application. Claims 1-14 and 17 have been cancelled. Applicant's amendments to the claims have overcome the U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed November 5, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 15, 22, and 28 are objected to because of informalities.
Claims 15, 16, and 18-27, and 33 are rejected under 35 U.S.C. 112(b) as being unpatentable.
Claims 15, 16, and 18-33 are rejected under 35 U.S.C. 103 as being unpatentable.
Claim Objections
Claims 15, 22, and 28 are objected to because of the following informalities:  the claims recite the limitation “using the changed endurance condition to determine a time to store data of one or more subsequent stripes at a third group of dice of the plurality of dice.” It appears that this limitation should state “the changed endurance condition threshold.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, and 18-27, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “storing data of one or more subsequent stripes at a second group of dice of the plurality of dice in response to determining that the first group of dice has satisfied the endurance condition threshold, the second group of dice including at least one die that is not included in the first group of dice; and changing the endurance condition threshold to a changed endurance condition threshold upon storing the data at the second group of dice, wherein the changed endurance condition threshold is based on a rate at which the at least one die reached the endurance condition threshold.” There is insufficient antecedent basis for “at least one die reached the endurance condition threshold.” 
For examination, the changed endurance threshold will be interpreted as based on a rate at which the first group of dice satisfied the endurance condition threshold. Claim 22 recites similar limitations and is similarly rejected. Claims 16, 18-21, and 23-27 are inherit the indefiniteness issues of the base claims and are also rejected.
Claim 33, which depends from claim 28, recites “wherein the changed endurance condition is further based a rate at which the at least one die reached the endurance condition threshold.” There is insufficient antecedent basis for “the at least one die reached the endurance condition threshold.” For examination, the changed endurance threshold will be interpreted as based on a rate at which “at least one die reached the endurance condition threshold,” as recited in independent claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, and 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov (US 2018/0284997) and Fleming et al. (US 2020/0327953).
Regarding claim 15, Dalmatov discloses: 
A non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising: 
storing data of one or more stripes at a first group of dice of a plurality of dice (FIG. 1 RAID group 1 190a of RAID Groups 190; [0021] the terms "disk drive," "disk," and "drive" are intended to apply to storage drives of any type or technology, and thus describe magnetic disk drives, optical disk drives, SSDs, flash drives, and the like, even if such drives have no identifiable "disk."; Flash memory consists of multiple dies; [0001] Software running on the storage processors manages incoming storage requests and performs various data processing tasks to organize and secure the data elements stored on the non-volatile storage devices); 
determining that the first group of dice has satisfied an endurance condition threshold (FIG. 6 step 612 In response to detecting that a first SSD of the RAID group has an endurance value that differs from that of the set of other SSDs in the RAID group…); 
storing data of one or more subsequent stripes at a second group of dice of the plurality of dice (FIG. 1 RAID group 2 190b of RAID Groups 190) in response to determining that the first group of dice has satisfied the endurance condition threshold, the second group of dice including at least one die that is not included in the first group of dice (FIG. 6 step 612 …modify the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on the second SSD having an endurance value that matches that of the set of other SSDs more closely than that of the first SSD, and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate (i.e. store the subsequent data) with the second SSD in place of the first SSD); 
…using the changed (as taught by Fleming below) endurance condition to determine a time to store data of one or more subsequent stripes at a third group of dice of the plurality of dice (FIG. 1 RAID group 3 190c of RAID Groups 190; FIG. 4 Intersection 430 of Failure Threshold 420 and Characteristic Curve 410 indicates when a replacement should occur; [0052] An error threshold 420 defines a number of failures at which an SSD is declared failed and in need of replacement. Knowing the curve 410 and the failure threshold 420, one may predict an intersection 430 of the two, which corresponds to a number 440 of P/E cycles at which failure of an SSD is predicted and by which point replacement of the SSD should occur. In an example, the endurance value of an SSD is predicted based on the replacement number 440, e.g., by converting a number of P/E cycles to a corresponding number of writes per day; [0043] Further, it should be appreciated that endurance values 220 of SSDs may change over time, and that endurance values of different SSDs may change at different rates. For example, after a period of time passes, such as 1 year, the SP 120 may regenerate endurance values 220, e.g., based on performance data accumulated over the prior year and/or based on other information. If any outlier SSD is detected among the newly-generated endurance values, the RAID manager 144 may swap out the new outlier for a spare or other SSD, whose endurance value more closely matches those of the other SSDs in the RAID group).
However, Dalmatov does not appear to explicitly teach while Fleming et al. disclose:
changing the endurance condition threshold to a changed endurance condition threshold (FIG. 7 step 714 Adjust bad blocks threshold upwards; [0001] Flash memory chips are made of multiple LUNs (logical unit number) or dies) upon storing the data at the second group of dice ((FIG. 7 step 712 Retired planes or LUNs (i.e. die) exceeding threshold amount or rate?); the threshold corresponds to Dalmatov’s threshold being satisfied which causes to the data to be  stored in the second group), wherein the changed endurance condition threshold is based on a rate at which the at least one die reached the endurance condition threshold (FIG. 7 step 712 Retired planes or LUNs (i.e. die) exceeding threshold amount or rate?); and
Dalmatov and Fleming et al. are analogous art because Dalmatov teach arranging SSD resources based on estimated endurance and Fleming et al. teach an adaptive bad block threshold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Dalmatov and Fleming et al. before him/her, to modify the teachings of Dalmatov with the teachings of Fleming et al. because adaptively increasing the endurance condition threshold avoids prematurely or unnecessarily retiring die that would otherwise have been usable (Fleming [0205]). By adaptively adjusting the threshold upward, system avoids decreasing storage capacity too soon as the die wear out ([0204]).
Regarding claim 16, Dalmatov further discloses: 
The non-transitory computer readable medium of claim 15, wherein the endurance condition threshold corresponds to a bit error rate threshold, and wherein the changed endurance condition threshold corresponds to an increased bit error rate threshold (FIG. 6 step 610; [0063] At 610, an endurance value is generated for each of multiple SSDs in a RAID (Redundant Array of Independent Disks) group. Each endurance value for an SSD indicates an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement. For example, the data storage system 116 may generate endurance values 260 based on monitoring errors and/or failures in SSDs and predicting when the SSDs will need to be replaced).
Regarding claim 18, Dalmatov further discloses: 
The non-transitory computer readable medium of claim 15, wherein the endurance condition threshold corresponds to a threshold number of write operations, and wherein the changed endurance condition threshold corresponds to an increased threshold number of write operations (FIG. 6 step 610; [0063] At 610, an endurance value is generated for each of multiple SSDs in a RAID (Redundant Array of Independent Disks) group. Each endurance value for an SSD indicates an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement).
Regarding claim 19, Dalmatov further discloses: 
The non-transitory computer readable medium of claim 15, wherein the operations further comprise determining that the second group of dice has satisfied the changed endurance condition threshold (FIG. 6 step 612 In response to detecting that a first SSD (i.e. FIG. 1 190b) of the RAID group has an endurance value that differs from that of the set of other SSDs in the RAID group…).
Regarding claim 20, Dalmatov further discloses: 
The non-transitory computer readable medium of claim 19, wherein the operations further comprise storing data of the one or more subsequent stripes at the third group of dice (FIG. 1 190c) of the plurality of dice in response to determining that the second group of dice (FIG. 1 190b) has satisfied the changed endurance condition threshold (FIG. 6 step 612 …modify the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on the second SSD having an endurance value that matches that of the set of other SSDs more closely than that of the first SSD, and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate (i.e. store the subsequent data) with the second SSD in place of the first SSD).
Regarding claim 21, Fleming et al. further disclose: 
The non-transitory computer readable medium of claim 15, wherein the changed endurance condition is further based on a number of the first group of dice to come within a fixed percentage of satisfying the endurance condition threshold (FIG. 4; [0210] To cap 422 the bad blocks threshold 412, the bad block tracking 404 holds the bad blocks threshold at a maximum threshold 416; FIG. 5 Bad Block Maximum 504; [0211] The bad blocks threshold 412 rises from the minimum value 502, at zero amount of memory declared bad 510, to the maximum value 504, at a maximum amount 508 of memory declared bad 510, and stays at a cap 422 at the maximum value 504 even with additional memory declared bad 510 beyond the declared maximum amount 508 for the linear interpolation 506. An example range for linear interpolation 506 is from system start up with new storage memory until 1% of the planes 428 or LUNs 424 of flash memory 408 is memory declared bad 510. In the range for linear interpolation 506, the bad blocks threshold 412 rises linearly with amount of memory declared bad 510. Above 1% (or other maximum amount 508) of memory declared bad 510, the bad blocks threshold 412 no longer increases).
Regarding claim 22, Dalmatov discloses: 
A system comprising:
 a plurality of dice (FIG. 1 RAID Groups 190); and 
a processing device operatively coupled to the plurality dice (FIG. 1 Storage Processor (SP) 120), the processing device to perform operations comprising: 
([0001] Software running on the storage processors manages incoming storage requests and performs various data processing tasks to organize and secure the data elements stored on the non-volatile storage devices); 
determining that the first group of dice has satisfied an endurance condition threshold (FIG. 6 step 612 In response to detecting that a first SSD of the RAID group has an endurance value that differs from that of the set of other SSDs in the RAID group…); 
storing data of one or more subsequent stripes at a second group of dice of the plurality of dice (FIG. 1 RAID group 2 190b of RAID Groups 190) in response to determining that the first group of dice has satisfied the endurance condition threshold, the second group of dice including at least one die that is not included in the first group of dice (FIG. 6 step 612 …modify the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on the second SSD having an endurance value that matches that of the set of other SSDs more closely than that of the first SSD, and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate (i.e. store the subsequent data) with the second SSD in place of the first SSD);  
…using the changed (as taught by Fleming below) endurance condition to determine a time to store data of one or more subsequent stripes at a third group of dice of the plurality of dice (FIG. 1 RAID group 3 190c of RAID Groups 190; FIG. 4 Intersection 430 of Failure Threshold 420 and Characteristic Curve 410 indicates when a replacement should occur; [0052] An error threshold 420 defines a number of failures at which an SSD is declared failed and in need of replacement. Knowing the curve 410 and the failure threshold 420, one may predict an intersection 430 of the two, which corresponds to a number 440 of P/E cycles at which failure of an SSD is predicted and by which point replacement of the SSD should occur. In an example, the endurance value of an SSD is predicted based on the replacement number 440, e.g., by converting a number of P/E cycles to a corresponding number of writes per day; [0043] Further, it should be appreciated that endurance values 220 of SSDs may change over time, and that endurance values of different SSDs may change at different rates. For example, after a period of time passes, such as 1 year, the SP 120 may regenerate endurance values 220, e.g., based on performance data accumulated over the prior year and/or based on other information. If any outlier SSD is detected among the newly-generated endurance values, the RAID manager 144 may swap out the new outlier for a spare or other SSD, whose endurance value more closely matches those of the other SSDs in the RAID group).
However, Dalmatov does not appear to explicitly teach while Fleming et al. disclose:
changing the endurance condition threshold to a changed endurance condition threshold (FIG. 7 step 714 Adjust bad blocks threshold upwards; [0001] Flash memory chips are made of multiple LUNs (logical unit number) or dies) upon storing the data at the second group of dice ((FIG. 7 step 712 Retired planes or LUNs (i.e. die) exceeding threshold amount or rate?); the threshold corresponds to Dalmatov’s threshold being satisfied which causes to the data to be  stored in the second group), wherein the changed endurance condition threshold is based on a rate at which the at least one die reached the endurance condition threshold (FIG. 7 step 712 Retired planes or LUNs (i.e. die) exceeding threshold amount or rate?); and
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 23, Dalmatov further discloses: 
(FIG. 6 step 610; [0063] At 610, an endurance value is generated for each of multiple SSDs in a RAID (Redundant Array of Independent Disks) group. Each endurance value for an SSD indicates an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement. For example, the data storage system 116 may generate endurance values 260 based on monitoring errors and/or failures in SSDs and predicting when the SSDs will need to be replaced).
Regarding claim 24, Dalmatov further discloses: 
The system of claim 22, wherein the endurance condition threshold corresponds to a threshold number of write operations, and wherein the changed endurance condition threshold corresponds to an increased threshold number of write operations (FIG. 6 step 610; [0063] At 610, an endurance value is generated for each of multiple SSDs in a RAID (Redundant Array of Independent Disks) group. Each endurance value for an SSD indicates an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement).
Regarding claim 25, Dalmatov further discloses: 
The system of claim 22, wherein the operations further comprise determining that the second group of dice has satisfied the changed endurance condition threshold (FIG. 6 step 612 In response to detecting that a first SSD (i.e. FIG. 1 190b) of the RAID group has an endurance value that differs from that of the set of other SSDs in the RAID group…).
Regarding claim 26, Dalmatov further discloses: 
(FIG. 1 190c) of the plurality of dice in response to determining that the second group of dice (FIG. 1 190b) has satisfied the changed endurance condition threshold (FIG. 6 step 612 …modify the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on the second SSD having an endurance value that matches that of the set of other SSDs more closely than that of the first SSD, and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate (i.e. store the subsequent data) with the second SSD in place of the first SSD).
Regarding claim 27, Fleming et al. further disclose: 
The system of claim 22, wherein the changed endurance condition is further based on a number of the first group of dice to come within a fixed percentage of satisfying the endurance condition threshold (FIG. 4; [0210] To cap 422 the bad blocks threshold 412, the bad block tracking 404 holds the bad blocks threshold at a maximum threshold 416; FIG. 5 Bad Block Maximum 504; [0211] The bad blocks threshold 412 rises from the minimum value 502, at zero amount of memory declared bad 510, to the maximum value 504, at a maximum amount 508 of memory declared bad 510, and stays at a cap 422 at the maximum value 504 even with additional memory declared bad 510 beyond the declared maximum amount 508 for the linear interpolation 506. An example range for linear interpolation 506 is from system start up with new storage memory until 1% of the planes 428 or LUNs 424 of flash memory 408 is memory declared bad 510. In the range for linear interpolation 506, the bad blocks threshold 412 rises linearly with amount of memory declared bad 510. Above 1% (or other maximum amount 508) of memory declared bad 510, the bad blocks threshold 412 no longer increases).
Regarding claim 28, Dalmatov discloses: 
A method comprising: 
storing, by a processing device (FIG. 1 Storage Processor (SP) 120), data of one or more stripes at a first group of dice of a plurality of dice (FIG. 1 RAID group 1 190a of RAID Groups 190; [0021] the terms "disk drive," "disk," and "drive" are intended to apply to storage drives of any type or technology, and thus describe magnetic disk drives, optical disk drives, SSDs, flash drives, and the like, even if such drives have no identifiable "disk."; Flash memory consists of multiple dies; [0001] Software running on the storage processors manages incoming storage requests and performs various data processing tasks to organize and secure the data elements stored on the non-volatile storage devices); 
determining, by the processing device (FIG. 1 Storage Processor (SP) 120), that the first group of dice has satisfied an endurance condition threshold (FIG. 6 step 612 In response to detecting that a first SSD of the RAID group has an endurance value that differs from that of the set of other SSDs in the RAID group…); 
storing, by the processing device (FIG. 1 Storage Processor (SP) 120), data of one or more subsequent stripes at a second group of dice (FIG. 1 RAID group 2 190b of RAID Groups 190) in response to determining that the first group of dice has satisfied the endurance condition threshold, the second group of dice including at least one die that is not included in the first group of dice (FIG. 6 step 612 …modify the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on the second SSD having an endurance value that matches that of the set of other SSDs more closely than that of the first SSD, and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate (i.e. store the subsequent data) with the second SSD in place of the first SSD); and 
…using, by the processing device (FIG. 1 Storage Processor (SP) 120), the changed (as taught by Fleming below) endurance condition to determine a time to store data of one or more subsequent stripes at a third group of dice of the plurality of dice (FIG. 1 RAID group 3 190c of RAID Groups 190; FIG. 4 Intersection 430 of Failure Threshold 420 and Characteristic Curve 410 indicates when a replacement should occur; [0052] An error threshold 420 defines a number of failures at which an SSD is declared failed and in need of replacement. Knowing the curve 410 and the failure threshold 420, one may predict an intersection 430 of the two, which corresponds to a number 440 of P/E cycles at which failure of an SSD is predicted and by which point replacement of the SSD should occur. In an example, the endurance value of an SSD is predicted based on the replacement number 440, e.g., by converting a number of P/E cycles to a corresponding number of writes per day; [0043] Further, it should be appreciated that endurance values 220 of SSDs may change over time, and that endurance values of different SSDs may change at different rates. For example, after a period of time passes, such as 1 year, the SP 120 may regenerate endurance values 220, e.g., based on performance data accumulated over the prior year and/or based on other information. If any outlier SSD is detected among the newly-generated endurance values, the RAID manager 144 may swap out the new outlier for a spare or other SSD, whose endurance value more closely matches those of the other SSDs in the RAID group).
However, Dalmatov does not appear to explicitly teach while Fleming et al. disclose:
changing, by the processing device, the endurance condition threshold to a changed endurance condition threshold (FIG. 7 step 714 Adjust bad blocks threshold upwards; [0001] Flash memory chips are made of multiple LUNs (logical unit number) or dies) upon storing the data at the second group of dice ((FIG. 7 step 712 Retired planes or LUNs (i.e. die) exceeding threshold amount or rate?); the threshold corresponds to Dalmatov’s threshold being satisfied which causes to the data to be  stored in the second group), wherein the changed endurance condition threshold is based on a number of the first group of dice to come within a fixed percentage of satisfying the endurance condition threshold (FIG. 4; [0210] To cap 422 the bad blocks threshold 412, the bad block tracking 404 holds the bad blocks threshold at a maximum threshold 416; FIG. 5 Bad Block Maximum 504; [0211] The bad blocks threshold 412 rises from the minimum value 502, at zero amount of memory declared bad 510, to the maximum value 504, at a maximum amount 508 of memory declared bad 510, and stays at a cap 422 at the maximum value 504 even with additional memory declared bad 510 beyond the declared maximum amount 508 for the linear interpolation 506. An example range for linear interpolation 506 is from system start up with new storage memory until 1% of the planes 428 or LUNs 424 of flash memory 408 is memory declared bad 510. In the range for linear interpolation 506, the bad blocks threshold 412 rises linearly with amount of memory declared bad 510. Above 1% (or other maximum amount 508) of memory declared bad 510, the bad blocks threshold 412 no longer increases); and
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 29, Dalmatov further discloses: 
The method of claim 28, wherein the endurance condition threshold corresponds to a bit error rate threshold, and wherein the changed endurance condition threshold corresponds to an increased bit error rate threshold (FIG. 6 step 610; [0063] At 610, an endurance value is generated for each of multiple SSDs in a RAID (Redundant Array of Independent Disks) group. Each endurance value for an SSD indicates an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement. For example, the data storage system 116 may generate endurance values 260 based on monitoring errors and/or failures in SSDs and predicting when the SSDs will need to be replaced).
Regarding claim 30, Dalmatov further discloses: 
The method of claim 28, wherein the endurance condition threshold corresponds to a threshold number of write operations, and wherein the changed endurance condition threshold corresponds to an increased threshold number of write operations (FIG. 6 step 610; [0063] At 610, an endurance value is generated for each of multiple SSDs in a RAID (Redundant Array of Independent Disks) group. Each endurance value for an SSD indicates an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement).
Regarding claim 31, Dalmatov further discloses: 
The method of claim 28, further comprising determining that the second group of dice has satisfied the changed endurance condition threshold (FIG. 6 step 612 In response to detecting that a first SSD (i.e. FIG. 1 190b) of the RAID group has an endurance value that differs from that of the set of other SSDs in the RAID group…).
Regarding claim 32, Dalmatov further discloses: 
The method of claim 28, further comprising storing data of the one or more subsequent stripes at the third group of dice (FIG. 1 190c) of the plurality of dice in response to determining that the second group of dice (FIG. 1 190b) has satisfied the changed endurance condition threshold (FIG. 6 step 612 …modify the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on the second SSD having an endurance value that matches that of the set of other SSDs more closely than that of the first SSD, and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate (i.e. store the subsequent data) with the second SSD in place of the first SSD).
Regarding claim 33, Fleming et al. further disclose: 
The method of claim 28, wherein the changed endurance condition is further based a rate at which the at least one die reached the endurance condition threshold (FIG. 7 step 712 Retired planes or LUNs (i.e. die) exceeding threshold amount or rate?).

Response to Arguments
Applicant’s arguments, filed January 11, 2021, with respect to the rejection of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Dalmatov and Fleming et al. based on applicant’s amendment to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137